Exhibit 10.2

 

[***] —Certain information in this exhibit has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (“Agreement”) is made and entered into this 28th day of
March, 2003, by and between Synbiotics Corporation, a California corporation
(“Synbiotics”), on the one hand, and Heska Corporation, a Delaware corporation
(“Heska”), on the other hand.

 

RECITALS

 

A.    Synbiotics is in the business of developing, manufacturing and marketing
veterinary diagnostics, vaccines and other animal health related products
worldwide.

 

B.    Heska is in the business of developing, manufacturing and marketing
innovative health products for dogs, cats and horses.

 

C.    Synbiotics is the owner of United States Patent No. 4,789,631 issued on
December 6, 1988 to Edward T. Maggio, entitled “Immunoassay for Anti-Dirofilaria
Immitis Antibody” (the “‘631 Patent”).

 

D.    Heska is the owner of United States Patent No. 6,391,569 B1 issued on May
21, 2002 to Robert B. Grieve, et al., entitled “Method to Detect Dirofilaria
Immitis Infection” (the “‘569 Patent”).

 

E.    On or about November 12, 1998, Synbiotics filed a lawsuit against Heska
entitled Synbiotics Corporation vs. Heska Corporation, United States District
Court for the Southern District of California, Case No. 98 CV 2076 TW (the
“Complaint”), in which it asserted claims for damages and injunctive relief
against Heska for Heska’s alleged infringement of the ‘631 Patent. On or about
January 15, 1999, Heska filed an Answer and Counterclaim and on or about June 1,
1999, Heska filed an Amended Answer and Counterclaim (the “Counterclaim”). In
the Counterclaim, Heska denied the claims asserted in the Complaint and sought a
declaration from the court that the ‘631 Patent was invalid, unenforceable and
not infringed by Heska. Synbiotics filed a Reply in which it denied the claims
asserted in the Counterclaim. The proceedings relating to the Complaint and the
Counterclaim shall hereinafter be referred to as the “Lawsuit.”

 

F.    In furtherance of the settlement of the Lawsuit, Synbiotics is willing to
license certain of its intellectual property to Heska.



--------------------------------------------------------------------------------

 

TERMS OF AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for good and valuable consideration, the Parties hereby
agree as follows:

 

ARTICLE 1    DEFINITIONS

 

For purposes of this Agreement, the following words and phrases shall have the
following meanings:

 

1.1   “Affiliate(s)” shall mean (a) a business entity which owns, directly or
indirectly, a controlling interest of at least fifty percent (50%) of a Party to
this Agreement, by stock ownership or otherwise; or (b) a business entity which
is at least fifty percent (50%) owned or controlled by a Party to this
Agreement, either directly or indirectly, by stock ownership or otherwise; or
(c) a business entity, the ownership of which is directly or indirectly common
with at least fifty percent (50%) ownership of a Party to this Agreement, by
stock ownership or otherwise.

 

1.2   “Calendar Year” shall mean, with respect to the first Calendar Year,
commencing on April 1, 2003 and ending on December 31, 2003. The second Calendar
Year shall commence on January 1, 2004 and end on December 31, 2004. The third
Calendar Year shall commence on January 1, 2005 and end on December 6, 2005.

 

1.3   “Calendar Quarter” shall mean a period of three (3) consecutive calendar
months ending on March 31, June 30, September 30 and December 31 of any Calendar
Year, with the exception that in 2005, the fourth quarter shall end on December
6 rather than December 31.

 

1.4   “Di33-based Licensed Products” shall mean any heartworm antibody detection
test product or part thereof using at least one recombinant Di33 protein,
wherein a Di33 protein has properties as set forth in the ‘569 Patent, including
any said heartworm antibody detection test product or part thereof within the
scope of a claim in the Patent Rights or manufactured by a process within the
scope of a claim in the Patent Rights.

 

1.5   “Effective Date” means the date first noted above.

 

1.6   “Licensed Products” shall mean Mab-based Licensed Products and/or
Di33-based Licensed Products.

 

1.7  

“Mab-based Licensed Products” shall mean any heartworm antigen detection test
product or part thereof having or using at least one monoclonal antibody that
reacts with Dirofilaria immitis antigenic extract, including any said heartworm
antigen detection test product or part thereof within the scope of a claim in
the Patent Rights or manufactured by a process within the scope of a claim in
the Patent Rights. For avoidance of doubt, the

 

2



--------------------------------------------------------------------------------

[***] —Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

Parties agree that Heska’s SOLO STEP® CH product and canine and feline reference
laboratory heartworm antigen detection tests using such a monoclonal antibody
are “Mab-based Licensed Products”.

 

1.8   “Net Sales” shall mean Heska’s actual gross receipts from sales made
between April 1, 2003 and December 6, 2005, of Mab-based Licensed Products
(whether or not such Mab-based Licensed Products would also qualify as
Di33-based Licensed Products), less the sum of the following:

 

  (a)   actual cost of freight charges or freight absorption, separately stated
in such invoice;

 

  (b)   actual trade, quantity or cash discounts allowed, if any;

 

  (c)   amounts actually repaid or credited by reason of rejection or return;
and

 

  (d)   sales, tariff duties and/or use taxes separately stated on each invoice.

 

If any Mab-based Licensed Products are sold in combination with other separate
products (“Other Products”) for a single unit price, Net Sales for such
combination products shall be a percentage of the unit price determined by
dividing the fair market sales price of the Mab-based Licensed Products by the
aggregate fair market sales prices of such Mab-based Licensed Products and the
Other Products. If any Other Product does not have a separately established fair
market sales price, the Parties will negotiate in good faith to determine one.
If the Parties can not agree to such a fair market sales price, the Parties will
determine such a price pursuant to Article 8. For purposes of clarity, should
Heska sell a combination product that qualifies as both a Mab-based Licensed
Product and a Di33-based Licensed Product intended to detect both heartworm
antigen and heartworm antibodies, Net Sales for such a combination product would
be a percentage of the unit price of such combination product determined by
dividing the fair market price of the Mab-based Licensed Product by the
aggregate fair market sales prices of such Mab-based Licensed Product and such
Di33-based Licensed Product.

 

1.9   “Party” or “Parties” shall mean Heska or Synbiotics, or both, as the
context indicates.

 

1.10   “Patent Rights” shall mean the ’631 Patent.

 

1.11   “Territory” shall mean the United States, including its territories and
possessions.

 

ARTICLE 2    GRANT

 

2.1  

Synbiotics hereby grants to Heska and its Affiliates a non-exclusive, [ *** ]
license to the Patent Rights, without the right to sublicense except as approved
by Synbiotics in writing, to make, have made, use, sell and have sold Mab-based
Licensed Products in the Territory, except products utilizing the format
technology

 

3



--------------------------------------------------------------------------------

[***] —Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

that is proprietary and that, as of today, is provided by AGEN to Synbiotics in
the test format in Synbiotics’ current WITNESS heartworm diagnostic products.
For purposes of clarity, Synbiotics hereby acknowledges Heska’s right to have
such Mab-based Licensed Products or any component thereof manufactured by a
third party. This license grant is limited only to Heska’s own Mab-based
Licensed Products whereas products which Heska may distribute for other parties
that may otherwise infringe the Patent Rights are specifically excluded, except
as approved by Synbiotics in writing.

 

2.2   Synbiotics hereby also grants to Heska and its Affiliates a non-exclusive,
[ *** ] license to the Patent Rights, without the right to sublicense except as
approved by Synbiotics in writing, to make, have made, use, sell and have sold
Di33-based Licensed Products in the Territory, except products utilizing the
format technology that is proprietary and that, as of today, is provided by AGEN
to Synbiotics in the test format in Synbiotics’ current WITNESS heartworm
diagnotic products. For purposes of clarity, Synbiotics hereby acknowledges
Heska’s right to have such Di33-based Licensed Products or any component thereof
manufactured by a third party. Furthermore, the Parties agree that, as
contemplated by Section 1.8, if a product qualifies as both a Mab-based Licensed
Product and a Di33-based Licensed Product, it shall be subject to royalties
under Section 3.1. This license grant is limited only to Heska’s own Di33-based
Licensed Products whereas products which Heska may distribute for other parties
that may otherwise infringe the Patent Rights are specifically excluded, except
as approved by Synbiotics in writing.

 

2.3   Heska shall be responsible, at its sole expense, for all marketing and
regulatory approvals of Licensed Products sold by it under this Agreement.

 

ARTICLE 3    ROYALTIES

 

3.1   In consideration of the rights, privileges and licenses granted by
Synbiotics under [ *** ], Heska shall pay royalties to Synbiotics in an amount
equal to [ *** ] of Net Sales of Mab-based Licensed Products sold by Heska and
its Affiliates. On sales between Heska and any Affiliates for resale to an
independent third party other than a Heska Affiliate, the royalty shall be based
on the resale to an independent third party.

 

3.2   Heska shall make annual royalty payments for Net Sales of Mab-based
Licensed Products pursuant to Section 3.1 to Synbiotics in United States dollars
according to the following schedule, without notice or grace period:

 

Period of Net Sales

--------------------------------------------------------------------------------

 

Royalty Due Date

--------------------------------------------------------------------------------

Apr. 1, 2003 – Dec. 31, 2003

 

April 30, 2004

Jan. 1, 2004 – Dec. 31, 2004

 

April 30, 2005

Jan. 1, 2005 – Dec. 6, 2005

 

April 30, 2006

 

4



--------------------------------------------------------------------------------

[***] —Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Such payments will be made by either check or wire transfer, at Heska’s
discretion, payable to Synbiotics Corporation, and will be sent to the address
provided by Synbiotics in writing.

 

ARTICLE 4    REPORTS; AUDITS

 

4.1   Heska shall deliver to Synbiotics true and accurate reports of the
following information to accompany royalty payments of Article 3 above:

 

  (a)   Gross receipts from sales for the pertinent period for each respective
Mab-based Licensed Product sold by Heska and its Affiliates under this Agreement
for each Calendar Year;

 

  (b)   The sum of (a) through (d) set forth in Section 1.7; and

 

  (c)   total royalties due.

 

4.2   Heska will provide Synbiotics a written report of quarterly royalty
accruals for each Calendar Quarter within thirty (30) days of the end of such
Calendar Quarter.

 

4.3   Heska shall keep full true and accurate books of account, in accordance
with generally accepted accounting principles, containing all information that
may be necessary for the purpose of showing the amounts payable to Synbiotics
hereunder. Said books of account shall be kept at Heska’s principal place of
business. Said books and the supporting data shall be open for audit no more
than once per Calendar Year, and at reasonable times upon reasonable notice to
Heska, for three (3) years following the end of the Calendar Year to which they
pertain, to the inspection of an independent, nationally-recognized certified
public accountant reasonably acceptable to Heska for the purpose of verifying
Heska’s royalty statement or compliance in other respects with this Agreement,
all at the expense of Synbiotics; provided, however, if an audit correctly
discloses that the royalties payable by Heska for any audited period are more
than [ *** ] of the royalties actually paid for such period, then Heska shall
pay the fees and expenses charged by the accountant. Such independent accountant
will not disclose to Synbiotics any information other than the accuracy of
Heska’s reports and calculations.

 

ARTICLE 5    PATENT INFRINGEMENT ACTIONS

 

5.1  

During the term of this Agreement, Synbiotics shall be obligated, to the extent
it is commercially reasonable to do so, to prosecute at its own expense and in
good faith all third party infringements of the ’631 Patent. The total cost of
any such infringement action commenced or defended by Synbiotics shall be borne
by Synbiotics and Synbiotics shall keep any recovery for damages for
infringement derived therefrom. Heska shall reasonably cooperate with such
prosecution, including notifying Synbiotics of any potential third party
infringement of the ’631 Patent, provided that all out-of-pocket costs will be
borne by Synbiotics. Furthermore, if Heska expects that any such cooperation

 

5



--------------------------------------------------------------------------------

[***] —Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

with respect to any single infringement prosecution will exceed sixteen (16)
hours of Heska’s time, the Parties agree to discuss fair compensation of Heska
prior to Heska beginning such cooperation activity.

 

5.2   If within six (6) months after having been notified of or having given
notice of any alleged infringement of the Patent Rights, Synbiotics shall have
been unsuccessful in persuading the alleged infringer to desist and shall not
have brought and shall not be diligently prosecuting an infringement action
(unless it is not commercially reasonable to prosecute), or if Synbiotics shall
notify Heska at any time prior thereto of its intention not to bring suit
against any alleged infringer, (unless it is not commercially reasonable to
prosecute), then the license granted under [ *** ] of this Agreement shall be [
*** ]. It is conclusively deemed to be not commercially reasonable to bring any
prosecution against a party selling less than [ *** ] per Calendar Year of
allegedly infringing product.

 

ARTICLE 6    REPRESENTATIONS / INDEMNIFICATION / LIMITATION OF LIABILITY

 

6.1   Synbiotics represents and warrants to Heska that it has full right and
authority to grant the licenses under this Agreement, and that it has no
relationship with any other entity that would preclude it from carrying out its
obligations under this Agreement. Heska represents and warrants to Synbiotics
that it has the full right and authority to enter into and perform this
Agreement, and that it has no relationship with any other entity that would
preclude it from carrying out its obligations under this Agreement. Heska
further represents and warrants to Synbiotics that, as of the Effective Date, it
has no commercially reasonable knowledge of any potential third party
infringement of the ‘631 patent.

 

6.2   Heska shall at all times during the term of this Agreement and thereafter,
indemnify, defend and hold Synbiotics, its directors, officers, employees,
agents and Affiliates (“Indemnified Party”) harmless against all claims and
expenses, including legal expenses and reasonable attorneys’ fees, arising out
of the death of or injury to any person or persons or out of any damage to
property or the environment, and against any other claim, proceeding, demand,
expense and liability of any kind whatsoever resulting from Heska’s production,
manufacture, sale, use, lease, consumption or advertisement of the Licensed
Products or arising from any of Heska’s obligations hereunder, except to the
extent such claims and expenses are due to the gross negligence or willful
misconduct of Synbiotics.

 

6.3   If an Indemnified Party seeks indemnification from Heska, it shall
promptly give notice to Heska of any such claim or suit threatened, made or
filed against it by a third party which forms the basis for such claim or suit.
Heska shall have the sole right to defend such claim or suit, including the
right to select counsel. No settlement or compromise shall be binding on an
Indemnified Party hereto without its prior written consent, which consent shall
not be unreasonably withheld.

 

6



--------------------------------------------------------------------------------

6.4   SYNBIOTICS MAKES NO REPRESENTATIONS THAT THE LICENSED PRODUCTS WILL NOT
INFRINGE THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY. EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY EXTENDS ANY
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

ARTICLE 7    ASSIGNMENT

 

7.1   This Agreement or any right or obligation hereunder may not be assigned or
otherwise transferred without the prior written consent of the other Party,
which consent will not be unreasonably withheld; provided, however, such consent
shall not be required in the case of a sale or other transfer to a third party
of all or substantially all of (a) the stock or (b) the assets of a Party’s
business, in which event written notice of such sale or other transfer shall be
provided to the other Party. For purposes of this Section 7.1, acquisition by
reverse triangular merger shall be deemed a transfer of all stock. Any permitted
assignee shall assume all obligations of its assignor under the Agreement.

 

ARTICLE 8    DISPUTE RESOLUTION

 

8.1   The Parties shall attempt in good faith to resolve any dispute or
disagreement (“Dispute”) arising out of or relating to this Agreement promptly
by negotiation between representatives who have authority to settle the
controversy. Any Party may give the other Party written notice of any Dispute
not resolved in the normal course of business. Within fifteen (15) days after
delivery of the notice, the receiving Party shall submit to the other Party a
written response. The notice and the response shall include (a) a statement of
each Party’s position and a summary of arguments supporting that position, and
(b) the name and title of the representative who will represent that Party and
of any other person who will accompany the representative. Within thirty (30)
days after delivery of the disputing Party’s notice, the representatives of both
Parties shall meet at a mutually acceptable time and place and thereafter as
often as they reasonably deem necessary, to attempt to resolve the Dispute. All
reasonable requests for information made by one Party to the other Party will be
honored.

 

8.2   All negotiations pursuant to this Article 8 are confidential and shall be
treated as compromise and settlement negotiations for purposes of applicable
rules of evidence. If the Dispute has not been resolved by negotiation within
forty-five (45) days of the disputing Party’s notice, or if the Parties failed
to meet within thirty (30) days, the Parties shall endeavor to settle the
Dispute by mediation under the then current CPR Model Mediation Procedure for
Business Disputes. Each Party shall bear its own costs.

 

7



--------------------------------------------------------------------------------

[***] —Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

8.3   If the Parties are unable to resolve the Dispute by mediation in
accordance with Section 8.2, then the Dispute will be finally settled by binding
arbitration to be conducted in San Francisco, California (or at such other
location as the Parties may agree) under the commercial arbitration rules then
prevailing of the American Arbitration Association by one arbitrator appointed
in accordance with those rules. The arbitrator shall be chosen from a panel of
arbitrators knowledgeable in the companion animal health care industry. The
arbitrator will apply the law specified in Section 11.1 to the merits of the
Dispute. The decision of the arbitrator shall be final, conclusive and binding
on the Parties to the arbitration. Judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The
arbitrator may grant permanent injunctions or other relief in such dispute or
claim; provided that the arbitrator may not grant licenses to any intellectual
property owned by either Party nor may the arbitrator award punitive damages.

 

8.4   Notwithstanding the foregoing, without breach of the arbitration provision
and without reference to Article 8, either Party may seek to enforce any
violation of the settlement, including this Agreement, through the process of
the United States District Court, Southern District of California.

 

8.5   Nothing in this Article 8 shall modify, alter or supersede the rights of
either Party contained in the Consent Judgment and Injunction entered into
pursuant to the Settlement Agreement.

 

ARTICLE 9  TERM AND TERMINATION

 

9.1   This Agreement shall be effective as of the Effective Date and shall
continue in effect until December 6, 2005, unless earlier terminated as set
forth in Section 9.2 or 9.3. Upon expiration of this Agreement, Heska shall have
a fully paid, irrevocable license to the Patent Rights.

 

9.2   This Agreement may be terminated by either Party at any time during the
term of this Agreement:

 

  (a)   if the other Party is in breach of its material obligations hereunder
and (i) in the case of any breach other than nonpayment, has not within ninety
(90) days after written notice requesting cure of the breach commenced
substantial efforts toward cure of the breach and continuously and diligently
conducted such efforts until (even after the 90th day, if necessary) the breach
is cured, or (ii) in the case of nonpayment, has not within [ *** ] after
written notice requesting cure of the breach cured the breach; provided,
however, in the event of a good faith dispute with respect to the existence of a
material breach, the ninety (90) day cure period shall begin when the Dispute is
resolved pursuant to Article 8;

 

  (b)  

upon the filing or institution of bankruptcy, reorganization, liquidation or
receivership proceedings, or upon an assignment of a substantial portion of the

 

8



--------------------------------------------------------------------------------

 

assets for the benefit of creditors by the other Party; provided, however, in
the case of any involuntary bankruptcy proceeding such right to terminate shall
only become effective if the Party consents to the involuntary bankruptcy or
such proceeding is not dismissed within ninety (90) days after the filing
thereof.

 

9.3   This Agreement shall be coterminous with the Settlement Agreement and
Mutual Release of Claims (“Settlement Agreement”) entered into between the
Parties on even date herewith if the Settlement Agreement is terminated before
the expiration date of this Agreement.

 

9.4   Unless terminated pursuant to Section 9.2(b), in the event this Agreement
is rejected by Synbiotics or its receiver or trustee under applicable bankruptcy
laws due to Synbiotics’ bankruptcy, then all rights and licenses granted under
this Agreement by Synbiotics to Heska are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the Bankruptcy Code and any similar law or
regulation, licenses of rights to “intellectual property” as defined under
Section 101(52) of the Bankruptcy Code. The Parties agree that all intellectual
property rights licensed hereunder, including the Parties’ Patent Rights, are
part of the “intellectual property” as defined under Section 101(52) of the
Bankruptcy Code subject to the protections afforded the non-terminating Party
under Section 365(n) of the Bankruptcy Code.

 

9.5   Upon expiration or termination of this Agreement, neither Party shall be
released from any obligation that matured prior to the effective date of such
expiration or termination.

 

9.6   The provisions of Articles 3.2, 4, 6, 8, 9.1 (in the event of expiration,
only), 9.5, 10 and 11 shall survive the expiration or termination of this
Agreement.

 

ARTICLE  10  NOTICES

 

10.1   Any notice or communication pursuant to this Agreement shall be
sufficiently made or given if sent by personal delivery, by a
nationally-recognized overnight courier, or by certified, first-class mail,
postage prepaid, addressed to the address below, or such other address that a
Party has given by written notice under this Section 10.1.

 

In the case of Heska:

 

Heska Corporation

1613 Prospect Parkway

Fort Collins, CO 80525

Attention:

  

Chief Executive Officer

Copy to:

  

Executive Vice President, Intellectual Property and Business Development

 

9



--------------------------------------------------------------------------------

 

In the case of Synbiotics:

 

Synbiotics Corporation

11011 Via Frontera

San Diego, CA 92127

Attention:

  

President

Copy to:

  

Hayden Trubitt; Heller Ehrman White & McAuliffe LLP

    

4350 La Jolla Village Drive, 7th Floor; San Diego, CA 92122

 

ARTICLE 11  MISCELLANEOUS

 

11.1   California Law. This Agreement shall be governed by and interpreted in
accordance with California law.

 

11.2   Integration and Modification. Each Party represents and warrants that as
of the date of the full execution of this Agreement, no promise, inducement or
agreement not expressed herein has been made to it in connection with this
Agreement, and that this Agreement, the Consent Judgment and Injunction, the
Settlement Agreement and the License Agreement relating to the ’569 Patent,
contain the entire agreement between the Parties as to the subject matter
related hereto and supersede any previous agreements, negotiations, promises or
understandings between them as to the subject matter contained herein. It is
expressly agreed that this Agreement may not be altered, modified or amended
except by a writing duly executed by the undersigned Parties.

 

11.3   Headings. The headings of the several sections are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.

 

11.4   Promotional Activities. Except as specified herein, nothing contained in
this Agreement shall be construed as conferring any right to use in advertising,
publicity or other promotional activities any name, trade name, trademark, or
other designation (including any contraction, abbreviation, or simulation of any
of the foregoing) of the other Party without the express written approval of the
other Party. Neither Party shall use any designation of the other Party in any
promotional activity associated with this Agreement or the Licensed Product
without the express written consent of the other Party.

 

11.5   Severability. In the event any provision of this Agreement shall be
determined to be invalid, illegal or unenforceable, such provision shall be
severable from the remainder of the Agreement, and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

11.6  

Waiver. Failure at any time to require performance of any of the provisions
herein shall not waive or diminish a Party’s right thereafter to demand
compliance therewith or with

 

10



--------------------------------------------------------------------------------

 

any other provision. Waiver of any default shall not waive any other default. A
Party shall not be deemed to have waived any rights hereunder unless such waiver
is in writing and signed by a duly authorized officer of the Party making such
waiver.

 

11.7   Force Majeure. Neither Party shall be held responsible for the failure or
delay in performance herein when such failure or delay is due to any act of God
or of the public enemy, war, compliance with laws, governmental acts or
regulations, fire, flood, epidemic, strikes and labor interruption, accident,
unusually severe weather or other causes similar to the foregoing beyond their
reasonable control. Any Party whose performance is affected by such force
majeure shall promptly give notice to the other Party of such force majeure upon
which such Party intends to rely to excuse its performance.

 

11.8   Independent Contractors. The relationship between Synbiotics and Heska
under this Agreement shall be that of independent contractors engaged in the
operation of their own respective businesses. Nothing in this Agreement is
intended or is to be construed to constitute Heska and Synbiotics as partners,
employer/employee, or principal/agent, or the employees or agents of any Party
hereto as employees or agents of the other Party. Neither Party has the express
or implied right or authority to assume or create any obligations for or on
behalf of the other Party, to bind the other Party to any contract or
undertaking with any third party or to make any warranties or representations
for or on behalf of the other Party.

 

11.9   Counterparts. This Agreement may be executed in counterparts, each of
which is deemed to be an original, but all of which together shall constitute
one and the same instrument. Facsimile and photocopy signatures shall carry the
same force and effect, and shall bind the parties hereto in the same manner, as
original signatures to this Agreement.

 

11.10   Construction.

 

  11.10.1   The language and terms of this Agreement are to be understood in
their ordinary sense (except where otherwise defined herein) and are not to be
interpreted in a technical manner so as to unfairly deprive any Party of
substantive rights.

 

  11.10.2   The text of this Agreement is the product of negotiation among both
Parties and is not to be construed as having been prepared by one Party or the
other.

 

11.11   Warranty of Authorized Signatories. Each of the signatories to this
Agreement warrants and represents that he or she is competent and authorized to
enter into this Agreement on behalf of the Party for whom he or she purports to
sign.

 

11.12   Confidentiality. The Parties shall treat the existence and terms of this
Agreement in accordance with Article 6 of the Settlement Agreement between
Synbiotics Corporation and Heska Corporation.

 

11



--------------------------------------------------------------------------------

 

ARTICLE   12  PATENT MARKING

 

12.1   Heska shall, within a reasonable amount of time from the Effective Date,
mark all Licensed Product in accordance with applicable laws and regulatory
requirements with (at a minimum) United States Patent Number 4,789,631. It is
agreed that patent markings on product inserts shall be sufficient.

 

HESKA CORPORATION

     

SYNBIOTICS CORPORATION

By:

 

/s/    CAROL TALKINGTON VERSER        

--------------------------------------------------------------------------------

     

By:

 

/s/    PAUL R. HAYS        

--------------------------------------------------------------------------------

Name:

 

Carol Talkington Verser, Ph.D.

     

Name:

 

Paul R. Hays

Title:

 

Executive Vice President

     

Title:

 

President

 

12